DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2021 and 02/18/2022 have been fully considered by the examiner.

Claim Objections
Claim 6 is objected to because of the following informalities: 
It appears that claim 6 should be dependent on claim 5, instead of claim 3. The examiner recommends changing claim 6 to be dependent on claim 5, which would also cure the antecedent basis rejection of claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 3-4 recite “sensors on board a transportation vehicle operated by a service provider” while lines 1-2 recite “a service provider for a travel service based on an operational state of a transportation vehicle”. It is not clear to the examiner if the service provider and transportation vehicle in lines 3-4 refer to the same service provider and transportation vehicle of lines 1-2. The examiner recommends changing lines 3-4 to “sensors on board the transportation vehicle operated by the service provider”. Appropriate correction is required. The same rational applies to independent claims 13 and 21.
Claim 6 recites “indicated in the maintenance notification”. There exists a lack of antecedent basis for the maintenance notification limitation in the claim. Appropriate correction is required.
Examiner Note: It appears that claim 6 should be dependent on claim 5, instead of claim 3. The examiner recommends changing claim 6 to be dependent on claim 5, which would cure the antecedent basis rejection of claim 6.
Claims 3-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for being dependent on rejected independent claims 2 and 13 and for failing to cure the deficiencies as recited above.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to independent claims 2, 13, and 21, the claims recite “receiving a request from a service requestor for a transport service from a starting location to an ending location”, “determining, based on the obtained vehicle data and based on at least the starting location or the ending location, a suitability of the transportation vehicle for providing the transport service, the suitability indicating whether the transportation vehicle is capable of providing the transport service” and “identifying a set of candidate service providers for the transport service, wherein identifying the set of candidate service providers comprises including the service provider in the set based on the suitability indicating the transportation vehicle operative by the service provider is capable of providing the transport service.” Since these limitations can be done mentally, they are directed towards an abstract idea.
The limitations recited above is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor”, nothing in the claim elements precludes the step from practically being performed in the mind. Regarding claims 2, 13, and 21, the limitation “receiving a request from a service requestor for a transport service from a starting location to an ending location” in the context of the claim encompasses the user collecting information regarding transport service from a service requestor. Receiving/collecting information is a limitation that can be done in the mind. The claim limitation “determining, based on the obtained vehicle data and based on at least the starting location or the ending location, a suitability of the transportation vehicle for providing the transport service, the suitability indicating whether the transportation vehicle is capable of providing the transport service” in the context of the claim encompasses the user verifying the vehicle data with the starting/ending location information from the service requestor and verifying that the vehicle is capable of providing the transport service for that particular route. For example, a user can look at the fuel data of a vehicle and the route and estimate if the vehicle is capable of traversing the route with the amount of fuel left in the vehicle. This can be done in the mind using vehicle data and the particular route, wherein the user can ascertain whether the vehicle is capable of providing the transport service. Furthermore, the limitation “identifying a set of candidate service providers for the transport service, wherein identifying the set of candidate service providers comprises including the service provider in the set based on the suitability indicating the transportation vehicle operative by the service provider is capable of providing the transport service” in the context of the claim encompasses the user choosing a transport service that is suitable to provide a service. The process of identifying a candidate service provider is a limitation that can be done in the mind, by looking at a set of different service providers with their respective vehicle data and identifying which service provider can provide the transportation service. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Regarding claims 3 and 14, the limitation “wherein one or more service provider in the set of candidate service providers operate transportation vehicles capable of providing the transport service based on their determined suitability” in the context of the claim encompasses the service provider being capable of providing the transport service based on their determined suitability. The same rational from the independent claims above applies to this claim, since the service providers are still identified by the user. Accordingly, the claim recite an abstract idea.
Regarding claims 4 and 15, the limitation “responsive to the suitability indicating the transportation vehicle is incapable of providing the transport service, identifying an alternate service provider for providing the transport service” in the context of the claim encompasses a user identifying a different service provider for providing the service, which can be done in the mind (i.e. identifying). Accordingly, the claim recite an abstract idea.
Regarding claims 5 and 16, the limitation “responsive to the suitability indicating the transportation vehicle is incapable of providing the transport service, providing a maintenance notification regarding the operational state of the transportation vehicle to the service provider” in the context of the claim encompasses the user notifying the service provider when the transportation vehicle is incapable of providing the service. This can be done by speaking (i.e. a limitation that can be done mentally). Accordingly, the claim recite an abstract idea.
Regarding claims 6 and 17, the limitation “providing a route to a maintenance provider based on the operational state of the transportation vehicle indicated in the maintenance notification” in the context of the claim encompasses the user providing a route based on the maintenance notification. This can be done by drawing on the map (i.e. providing a route). Accordingly, the claim recite an abstract idea.
Regarding claims 7 and 18, the limitation “determining characteristics of a route of the transport service from the starting location to the ending location; determining, based on the vehicle data; whether the transportation vehicle is capable of traversing the route; and determining the suitability based on whether the transportation vehicle is capable of traversing the route” in the context of the claim encompasses the user collecting data about the characteristics of a route, and based on the vehicle data and the route data, determining if the vehicle is capable of providing the service. This can be done by comparing the vehicle data and the route data and making a determination whether the vehicle can provide the service. Since this limitation can be done in the mind, this claim recites an abstract idea.
Regarding claims 8 and 19, the limitation “obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and determining, based on the obtained vehicle data, a suitability of the transportation vehicle to continue providing the transport service” in the context of the claim encompasses the user obtaining vehicle data and determining if the vehicle can provide the transport service. Since this limitation can be done in the mind, this claim recites an abstract idea.
Regarding claims 9 and 20, the limitation “obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and providing, based on the obtained vehicle data, a maintenance notification to the transportation vehicle” in the context of the claim encompasses the user collecting vehicle data and providing a notification (i.e. speaking) based on the data. Since this limitation can be done in the mind, this claim recites an abstract idea.
Regarding claim 10, the limitation “providing a notification describing the suitability of the transportation vehicle to the service requestor” in the context of the claim encompasses the user providing a notification (i.e. by speaking, by handwriting) to the service requestor. Since this limitation can be done in the mind, this claim recites an abstract idea.
Regarding claims 11 and 12, the limitation provides that the obtained vehicle data is received from the transportation vehicle and from the client device of the service provider. Since the vehicle data is collected (i.e. a mental process), then the claim recites an abstract idea.



This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, claims 2, 13, and 21 recite “obtaining, over one or more networks, vehicle data generated by one or more sensors on board a transportation vehicle operated by a service provider”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the step of displaying an emblem is taught in the primary prior art reference Shimodaira et al. US20210209517A1 in Para. 0064, “the server 1 acquires vehicle operation information from each of the unmanned operation vehicles 2 and each of the manned operation vehicles 3. The vehicle operation information acquired here includes location information, vehicle type information, preceding user information, and remaining fuel-charge information, relating to each commercial vehicle”. Accordingly, the step of collecting information is a routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 2, 3, 4, 7, 11, 13, 14, 15, 18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shimodaira et al. US20210209517A1 (henceforth Shimodaira).

Regarding claim 2,
Shimodaira discloses:
A method for assigning a service provider for a travel service based on an operational state of a transportation vehicle, (See Para. 0028) the method comprising: 
obtaining, over one or more networks, vehicle data generated by one or more sensors on board a transportation vehicle operated by a service provider, the vehicle data indicating at least one operational parameter of the transportation vehicle; 
(See Para. 0064, “the server 1 acquires vehicle operation information from each of the unmanned operation vehicles 2 and each of the manned operation vehicles 3. The vehicle operation information acquired here includes location information, vehicle type information, preceding user information, and remaining fuel-charge information, relating to each commercial vehicle”. Vehicle data is obtained (over a network) that indicates an operational parameter of the transportation vehicle.)
receiving, over the one or more networks, a request from a service requestor for a transport service from a starting location to an ending location; 
(See Para. 0062, “ In Step S100, the server 1 receives a use request access from each of the user terminals 4 in FIG. 1. Examples of the use request access to be transmitted from the user terminal 4 include, in addition to the user's identification information and the user's location information, desired boarding location information, destination information, and candidate vehicle conditions, which are input by the user by operating the user terminal 4. “ A starting location and an ending location is received from a service requestor for a transport service.)
determining, based on the obtained vehicle data and based on at least the starting location or the ending location, a suitability of the transportation vehicle for providing the transport service, the suitability indicating whether the transportation vehicle is capable of providing the transport service; 
(See at least Para. 0066, “the plurality of candidate vehicles that can be dispatched are preferably extracted from vehicles in which is secured the amount of remaining fuel or charge with which it is possible to move from the current location of the candidate vehicle, via the user's boarding location, to the user's destination, using the shortest route”. Based on the obtained vehicle data and the starting/ending location, a suitability of the transportation vehicle for providing the transport service is determined.)
and identifying a set of candidate service providers for the transport service, wherein identifying the set of candidate service providers comprises including the service provider in the set based on the suitability indicating the transportation vehicle operative by the service provider is capable of providing the transport service.
(See at least Para. 0066, “the plurality of candidate vehicles that can be dispatched are preferably extracted from vehicles in which is secured the amount of remaining fuel or charge with which it is possible to move from the current location of the candidate vehicle, via the user's boarding location, to the user's destination, using the shortest route”. A set of candidate service providers (i.e. the plurality of candidate vehicles that are extracted as mentioned above) are identified that are capable of providing the transport service.)

Regarding claim 3,
Shimodaira discloses:
 wherein one or more service provider in the set of candidate service providers operate transportation vehicles capable of providing the transport service based on their determined suitability.
(See Para. 0066, one of the plurality of candidate vehicles is capable of providing the transport service based on their determined suitability (i.e. the remaining fuel or charge to perform the transport service).)

Regarding claim 4,
Shimodaira discloses:
responsive to the suitability indicating the transportation vehicle is incapable of providing the transport service, identifying an alternate service provider for providing the transport service.
(See at least Para. 0066, “the plurality of candidate vehicles that can be dispatched are preferably extracted from vehicles in which is secured the amount of remaining fuel or charge with which it is possible to move from the current location of the candidate vehicle, via the user's boarding location, to the user's destination, using the shortest route”. Since the vehicles that are extracted are vehicles which the remaining fuel/charge is secured for completing the travel service, then the vehicles that are not extracted have been indicated that they are incapable of providing the transport service, and therefore the alternate service providers (i.e. the extracted vehicles) are identified for the travel service.)

Regarding claim 7,
Shimodaira discloses:
wherein determining the suitability of the transportation vehicle further comprises: determining characteristics of a route of the transport service from the starting location to the ending location; determining, based on the vehicle data; whether the transportation vehicle is capable of traversing the route; and determining the suitability based on whether the transportation vehicle is capable of traversing the route.
(See Para. 0066, since the vehicles that are dispatched are vehicles in which the amount of remaining fuel or charge is possible to move from the user’s boarding location to the user’s destination (i.e. the amount of fuel/charge for vehicle suitability for the user’s input route), therefore, the characteristic of the route is taken into account to determine if the vehicle is capable of traversing the route.)

Regarding claim 11,
Shimodaira discloses:
wherein the obtained vehicle data is received from the transportation vehicle.
(See Para. 0064, “the server 1 acquires vehicle operation information from each of the unmanned operation vehicles 2 and each of the manned operation vehicles 3.)

Regarding claims 13, 14, 15, and 18,
All limitations have been examined with respect to the method in claims 2, 3, 4, and 7. The apparatus taught/disclosed in claims  13, 14, 15, and 18, can clearly perform the method of claims 2, 3, 4, and 7. Therefore claims 13, 14, 15, and 18, are rejected under the same rationale.

Regarding claim 21, 
All limitations have been examined with respect to the method in claim 1.The system taught/disclosed in claim 21 can clearly perform the method of claim 1. Therefore claim 21 is rejected under the same rationale.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira in view of Matthiesen et al. US20180308191A1 (henceforth Matthiesen).

Regarding claim 5,
Shimodaira  discloses the limitations of claim 2 as recited above. Shimodaira does not specifically state “responsive to the suitability indicating the transportation vehicle is incapable of providing the transport service, providing a maintenance notification regarding the operational state of the transportation vehicle to the service provider.“
However, Matthiesen teaches:
responsive to the suitability indicating the transportation vehicle is incapable of providing the transport service, providing a maintenance notification regarding the operational state of the transportation vehicle to the service provider.
(See Para. 0035, the autonomous vehicle monitor 214 requests vehicle status information to determine whether the autonomous vehicle can be made available for additional rides or needs to be sent in for maintenance. When the transportation vehicle is incapable of providing the transport service, a maintenance notification (i.e. from the vehicle status information) is provided to the service provider (i.e. autonomous vehicle monitor 214).

Additionally, See Para. 0058, “Additionally, or alternatively, the vehicle status data may include vehicle maintenance codes, such as check engine codes, oil level/pressure codes, etc. At step 1008, it can be determined whether the vehicle status data exceeds the threshold and/or triggers the rule. If so, at step 1010, the autonomous vehicle can be instructed to follow a new autonomous route to a maintenance area”) If the vehicle status data exceeds the threshold (i.e. the suitability indicating whether the vehicle is capable of providing the transport service), then a notification (i.e. an instruction) is sent to the autonomous vehicle to follow a route to a maintenance area.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimodaira to incorporate the teachings of Matthiesen to include “responsive to the suitability indicating the transportation vehicle is incapable of providing the transport service, providing a maintenance notification regarding the operational state of the transportation vehicle to the service provider” in order to alert the user that maintenance is needed when vehicle status data exceeds a threshold (See Para. 0058, Matthiesen) which would create a more robust transport service system.
	
Regarding claim 6,
Shimodaira  discloses the limitations of claims 2 and 3 as recited above. 
Shimodaira does not specifically state “providing a route to a maintenance provider based on the operational state of the transportation vehicle indicated in the maintenance notification“.
However, Matthiesen teaches:
providing a route to a maintenance provider based on the operational state of the transportation vehicle indicated in the maintenance notification.
(See Para. 0058, “Additionally, or alternatively, the vehicle status data may include vehicle maintenance codes, such as check engine codes, oil level/pressure codes, etc. At step 1008, it can be determined whether the vehicle status data exceeds the threshold and/or triggers the rule. If so, at step 1010, the autonomous vehicle can be instructed to follow a new autonomous route to a maintenance area”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimodaira to incorporate the teachings of Matthiesen to include “providing a route to a maintenance provider based on the operational state of the transportation vehicle indicated in the maintenance notification” in order to create a more robust transportation service by incorporating a route to the maintenance provider when the vehicle requires maintenance. Furthermore, this would automate a service that do not require a human operator (Para. 0001, Matthiesen), and creating a more robust system for autonomous transport vehicles.

Regarding claim 10,
Shimodaira  discloses the limitations of claim 2 as recited above. Shimodaira does not specifically state “comprising providing a notification describing the suitability of the transportation vehicle to the service requestor.” 
However, Matthiesen teaches:
comprising providing a notification describing the suitability of the transportation vehicle to the service requestor
(See Para 0025, “Additionally, the application interface 206 may be configured to send ride match messages, autonomous vehicle location information, travel routes, pick-up estimates, traffic information, requests for autonomous ride instructions, autonomous vehicle status information, updates/notifications, and/or any other relevant information to the requestor application 228 of the requestor computing device 204.) “The same motivation from claim 5 applies to claim 10”.
		
	Regarding claim 16, 
Shimodaira and Matthiesen discloses the same limitation as recited in claim 5 above, and therefore, the same rejection and rational applies.

Regarding claim 17, 
Shimodaira and Matthiesen discloses the same limitation as recited in claim 5 above, and therefore, the same rejection and rational applies.


Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira in view of Starns US20190204097A1.

Regarding claim 8,
Shimodaira discloses the limitations as recited above in claim 1. Shimodaira does not specifically state “obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and determining, based on the obtained vehicle data, a suitability of the transportation vehicle to continue providing the transport service.”
However, Starn teaches:
determining, based on the obtained vehicle data, a suitability of the transportation vehicle to continue providing the transport service.
(See Para. 0038-0040 and 0042. Based on a threshold, a determination is made on the suitability of the vehicle to continue providing the transport service (while providing the service).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimodaira to incorporate the teachings of Starn to include “obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and determining, based on the obtained vehicle data, a suitability of the transportation vehicle to continue providing the transport service” in order to increase the safety of a passenger of the vehicle by navigating the passenger to a safe area and/or location when the system suffers a malfunction (see Para. 0040, Starn), which would create a more robust navigational transport service.

Regarding claim 19,
Shimodaira and Starn discloses the same limitation as recited in claim 8 above, and therefore, the same rejection and rational applies.
	
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira in view of Spoon et al. US20190303822A1 (henceforth Spoon).

Regarding claim 9,
Shimodaira discloses the limitations as recited above in claim 1. Shimodaira does not specifically state obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and providing, based on the obtained vehicle data, a maintenance notification to the transportation vehicle. However, Spoon teaches:
obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and providing, based on the obtained vehicle data, a maintenance notification to the transportation vehicle.
(See Para. 0082, “The ARITY SDK is triggered by a background process on the tablet mounted to the vehicle. Every vehicle connected to the instant application, i.e. the inventory, includes a mounted tablet and cellular data plan. The tablet acts as a tertiary GPS module, and provides all the independent applications drivers need to run a rideshare business, e.g. UBER, LYFT, etc. The instant invention application allows the driver to start the engine, which then launches the SDK. In an exemplary embodiment, the application provides PUSH notifications to drivers, alerting them of nearby events which result in more fares, when they should switch to a different platform (for example, if USER is surging), notifications when their shift is ending or the vehicle's battery/charge is getting low,”. Vehicle data is obtained by the SDK after the engine of the vehicle is started (i.e. the transport service starts when the driver starts the vehicle) and a maintenance notification is pushed to the driver when the vehicle’s battery/charge is getting low.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimodaira to incorporate the teachings of Spoon to include “obtaining, over the network, vehicle data describing the operational state of the transportation vehicle while providing the transport service; and providing, based on the obtained vehicle data, a maintenance notification to the transportation vehicle” in order to reduce wear and tear to the driver’s vehicle, since maintenance items such as tire wear, and brakes are serviced more frequently (See Para. 0003, Spoon). This would create a more robust system by letting the driver know when the vehicle requires maintenance. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimodaira in view of Lawrie-Fussey et al. US20170069144A1 (henceforth Lawrie-Fussey).

Regarding claim 12,
Shimodaira  discloses the limitations of claim 2 as recited above. Shimodaira does not specifically state “wherein the obtained vehicle data is received from a client device of the service provider”. 
However, Lawrie-Fussey teaches:
wherein the obtained vehicle data is received from a client device of the service provider
(See Para. 0087, “In the above exemplary system, the monitoring device 2 is configured to monitor vehicle usage data and to wirelessly transmit this data to the app 28 installed on the smart user communication device 26. The smart user communication device 26, in this example comprises a ‘smart-phone’ that is configured to transmit the received vehicle usage data received via app 28 over the internet 13 to the secure remote server 50.” The obtained vehicle data is received from a client device (i.e. a smart-phone) of the service provider.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimodaira to incorporate the teachings of Spoon to include “wherein the obtained vehicle data is received from a client device of the service provider” in order to acquire and analyze vehicle conditions. It would create a more robust system by providing “useful data in the event of an accident such as the speed being driven, whether the brakes were applied and/or other evasive action taken and/or whether collision impact was sufficient to cause certain types of injury.” (See Para. 0003, Lawrie-Fussey).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Haque et al. US20190051174A1 discloses a method for determining projected locations for providers to better match providers in response to a transport request. Providers may be matched to a requestor based not only on a current location of the provider with respect to a request location, with a projected location of the provider that accounts for timing delays in processing transport requests, communication networks, etc. As such, projecting the projected location of the provider allows the dynamic transportation matching system to be matched more efficiently, reducing delay for the provider and requestor, and improving the efficiency of the system by preventing provider system resources from being taken from other service areas and decreasing provider inefficient rerouting upon matching. (See Abstract)
Adamczyk et al. US20060276960A1 discloses providing characteristic information about a plurality of drivers is received and a plurality of selection criteria are received from the passenger. A request for the trip is received from the passenger. One of the drivers is automatically identified as a candidate driver for the trip based on the selection criteria and the characteristic information responsive to the received request. Contact information is provided to the passenger and/or the identified candidate driver to match the passenger with the identified candidate driver. One or more of the drivers may be transportation service providing companies and the request for the trip may be a reservation request for a planned trip at a scheduled time in the future and the reservation request may include a date and/or time defining the scheduled time in the future. (See Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669